Citation Nr: 9913756	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-44 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
including hepatitis C, and coronary artery disease, as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for skin disorders, 
including actinic and seborrheic keratosis and basal cell 
carcinoma, as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in July 1990 the Board denied 
entitlement to service connection for a skin disorder, to 
include basal cell carcinoma of the lower lip and left neck, 
secondary to radiation exposure.

In February 1996 the RO reopened and denied entitlement to 
service connection for a skin disorder, to include basal cell 
carcinoma of the lower lip and left neck, secondary to 
radiation exposure.  

In November 1996 the RO denied entitlement to service 
connection for a liver disorder, to include hepatitis C, as a 
result of exposure to ionizing radiation.

In December 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes that evidence was received and 
added to the claims file subsequent to the December 1998 
hearing which has not been considered by the RO, and for 
which RO consideration has not been waived.  VA Regulations 
provide that pertinent evidence accepted by the Board, which 
was not previously considered by the RO, must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the veteran or his 
representative.  38 C.F.R. § 20.1304(c) (1998).

The Board also notes that the additional evidence includes a 
copy of an article from the Atomic Veteran's Newsletter, Vol. 
18, No. 2, Fall/Summer 1996, at 7, indicating a higher dose 
estimate for veterans exposed to ionizing radiation during 
Operation CROSSROADS.  As this information was not of record 
at the time of the July 1997 Defense Special Weapons Agency 
report, the Board finds an additional service department 
opinion is required.

In addition, VA has a statutory duty to assist the veteran in 
the development of evidence pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting 
a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, a November 1998 private medical report 
suggested a bioassay urinalysis study would be helpful in 
determining whether the veteran's medical problems were 
etiologically related to exposure to atomic radiation.  The 
record does not reflect that this study has been conducted.  
Therefore, the Board finds additional development is required 
for an adequate determination of the issues on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).


Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional information relevant to 
the issues on appeal.  All pertinent 
evidence should be associated with the 
claims file.

2.  The RO should then request an opinion 
from the Defense Special Weapons Agency 
as to the veteran's radiation dose 
assessment in light of the evidence of 
record.  They should be asked to 
specifically reference and comment upon 
the excerpts of the draft message from 
the Warren Papers and the 1996 Atomic 
Veteran's Newsletter submitted by the 
veteran.  Copies of all pertinent 
documents should be included with the 
request.

3.  The veteran's claims file should be 
reviewed by an appropriate VA medical 
specialist to determine if additional 
examinations, tests or studies should be 
conducted to determine whether the 
claimed disorders are etiologically 
related to his exposure to ionizing 
radiation.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  Any 
opinion provided should be supported by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examination and 
the required opinions are responsive to 
and in compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









